Detailed Action
Claims 1-20 are pending. 
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 20 is rejected under 35 U.S.C. 103(a) as being anticipated by CHEN et al (Patent. No.: US 7,0765,09 B1) in view of Bezbaruah et al (Pub. No.: US 2012/0209812 A1).
As per claim 20, CHEN discloses computer-implemented method for reverting a virtual machine, the method comprising: -	identifying an earlier state of the virtual machine to which the virtual machine is to be reverted, wherein identifying the earlies states of the virtual machine comprises determining  a physical compatibility mode raw device (PRDM)-mapped logical unit number LUN for the virtual machine at an earlier point in time (CHEN,  col 4, lines: 35-55, col 15 lines: 45-65, wherein the snapshot  can be the identified earlier state of the virtual machine as claimed. Since the snapshot is associated with virtual disk to be restored and the user command request restoring the virtual disk, the system inherently identifies the associated snapshot); -	reverting the virtual machine to the identified earlier state using one or more previously acquired non-production copies of the PRDM-mapped LUN of the virtual machine . CHEN does not explicitly disclose the use of a virtual machine tracking data structure associated with one or more virtual machines. However, Bezbaruah discloses the use of a virtual machine tracking data structure associated with one or more virtual machines (Bezbaruah, paragraph 0037, wherein virtual machine metadata change tracking module 206 maintains a record of changes to metadata of a virtual machine (e.g., of virtual machine 106 of FIG. 1). VM metadata change tracking module 206 identifies, or is notified of, each snapshot of the virtual machine that is captured and saved. VM metadata change tracking module 206 maintains a VM metadata change record 216, which is a record of changes to the saved snapshots that have been made since the virtual machine was last backed up). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify CHEN in view of Bezbaruah as claimed because this would have provided a way to simplify, for the user, the process of restore the virtual machine to an earlier snapshot.


Claims 1-19 are rejected under 35 U.S.C. 103(a) as being anticipated by CHEN et al (Patent. No.: US 7,0765,09 B1) in view of Garimella et al (Pub. No.: US 2008/0222373 A1) and Bezbaruah et al (Pub. No.: US 2012/0209812 A1).
As per claim 1, CHEN discloses at least one non-transitory computer-readable storage medium storing instructions (CHEN,  col 19 lines: 40-43), which when executed by a processor, cause a system to perform a method for restoring a virtual machine, the method comprising: -	identifying non-production copies of one or more virtual disks of the virtual machine ; -	restoring one or more virtual disk files to at least one virtual machine host using the identified non-production copies (CHEN,  col 15 lines: 45-65, “restoring a vdisk from a snapshot”); -	identifying one or more logical unit numbers (LUNs) previously associated with the virtual machine (CHEN,  col 15 line: 65 – col 16 line: 12, wherein the inode associated with the vdisk can be or at least includes the identified one or more logical unit numbers as claimed); -	restoring data and metadata of the identified one or more LUNs to a storage device using non-production copies of the LUNs (CHEN,  col 4, lines: 35-55, wherein the snapshot used for restoring includes data and metadata. In addition, CHEN teaching  restoring a base logical data container and restoring the at least one other related logical data that stores metadata associated with the base logical data container (see claim 25)). CHEN does not explicitly disclose mounting the one or more LUNs on the virtual machine. However, mounting LUNs on a virtual machine after a restore operation is well known in the art. For example,   Garimella discloses mounting the one or more LUNs on the virtual machine (Garimella, paragraph 0013-0014, 0055, wherein the process of overwriting disk signature along with the corresponding drive letter and mount point assignments so that the drive letter is the same as it was before the restore can the process of mounting the one or more LUNs on the virtual machine as claimed). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify CHEN such that the LUNs are mounted after the . CHEN and Garimella do not explicitly disclose the use of a virtual machine tracking data structure associated with one or more virtual machines. However, Bezbaruah discloses the use of a virtual machine tracking data structure associated with one or more virtual machines (Bezbaruah, paragraph 0037, wherein virtual machine metadata change tracking module 206 maintains a record of changes to metadata of a virtual machine (e.g., of virtual machine 106 of FIG. 1). VM metadata change tracking module 206 identifies, or is notified of, each snapshot of the virtual machine that is captured and saved. VM metadata change tracking module 206 maintains a VM metadata change record 216, which is a record of changes to the saved snapshots that have been made since the virtual machine was last backed up). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify CHEN and Garimella in view of Bezbaruah as claimed because this would have provided a way to simplify, for the user, the process of restore the virtual machine to an earlier snapshot.     

	As pre claim 2, claim 1 is incorporated and CHEN discloses the non-production copies comprise backup copies, archive copies, or both (CHEN , col 4, lines: 35-55, wherein the snapshot includes backup copies, archive copies, or both since the snapshot is used for restoring the virtual disk); 

As pre claim 3, claim 1 is incorporated and CHEN discloses the non-production copies represents a snapshot copy of data and metadata associated with the virtual machine at a particular time (CHEN , col 4, lines: 35-55);

As pre claim 4, claim 1 is incorporated and CHEN discloses the non-production copies are stored in a non-production storage medium (CHEN,  Fig 5, col 19 lines: 40-43);

As pre claim 5, claim 1 is incorporated and CHEN discloses the non-production copies comprise data associated with the non-production copies of the LUNs (CHEN,  Fig 5, col 4, lines: 35-55,  col 15 line: 55 – col 16 line: 12);

As pre claim 6, claim 1 is incorporated and Garimella discloses identifying the one or more LUNs previously associated with the virtual machine comprises: looking-up one or more identifiers or locations of the one or more LUNs previously associated with the virtual machine ( Garimella, paragraph 0013-0014, 0055);

As pre claim 7, claim 1 is incorporated and Garimella discloses identifying the one or more LUNs previously associated with the virtual machine comprises: looking-up one or more identifiers or locations of non-production copies of the one or more LUNs previously associated with the virtual machine ( Garimella, paragraph 0013-0014, 0055);

As pre claim 8, claim 1 is incorporated and Garimella discloses the one or more LUNs are mounted on the virtual machine via a virtual raw device mapping ( Garimella, paragraph 0013-0014, 0055);

the one or more LUNs are mounted on the virtual machine at a mount point where a corresponding physical raw device mapping was previously mounted ( Garimella, paragraph 0013-0014, 0055);

As pre claim 10, claim 1 is incorporated and Garimella discloses mounting the one or more LUNs on the virtual machine comprises: creating at least one new virtual raw device mapping between the restored virtual machine and the restored one or more LUNs using a mount point determined from a virtual machine tracking data structure ( Garimella, paragraph 0013-0014, 0055);

Claims 11-19 are rejected under the same rational as claim 1-10. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454